--------------------------------------------------------------------------------


SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE (the "Agreement") is made as of this 31st
day of March, 2005, by and between CHAAS Holdings, LLC (the "Company") and
Richard E. Borghi (the "Executive").


W I T N E S S E T H:


WHEREAS, the Executive has been employed by the Company and its subsidiaries
pursuant to the terms and conditions of an employment agreement between the
Executive and the Company, dated April 15, 2003 (the "Employment Agreement");
and
 
WHEREAS, the parties desire to set forth their respective rights and obligations
in respect of the separation of the Executive from the Company and its
subsidiaries.
 
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, the parties, intending to be legally bound, agree as follows:
 
1.     Employment Status.
 
(a) The employment of the Executive shall duly and effectively terminate on
March 31, 2005 (the "Separation Date"). The Executive resigned his position
without "Employee Good Reason," as defined in the Employment Agreement, as of
the Separation Date.
 
(b) The Executive agrees to take all actions necessary to effectuate his
resignation from all positions that he holds with the Company and its
subsidiaries, the Board of Managers of the Company or board of managers or board
of directors of any subsidiary of the Company or any other board or governing
body to which he has been appointed or nominated by or on behalf of the Company
or any of its subsidiaries effective on or before the Separation Date.
 
2.     Separation Arrangements. In consideration of the obligations of the
Executive herein, the Company agrees as follows:


--------------------------------------------------------------------------------



(a) Salary Continuation. The Company shall pay or cause to be paid the Executive
salary continuation at the annualized rate of $265,000, less applicable
withholdings for federal, state and local taxes for a period of six (6) months
(the "Salary Continuation Period"). Such amount shall be payable in installments
along with the Company’s regular payroll practices beginning with the first
payroll date following the Separation Date; provided that if the Effective Date
does not occur pursuant to paragraph 7, no further payments shall be made
pursuant to this paragraph and the Salary Continuation Period shall cease.
 
(b) Benefits. The Executive's employee benefits shall cease on the Separation
Date. After such time, the Executive may elect to continue his group health
coverage, at his own expense, subject to the terms of the plan, pursuant to the
Consolidated Omnibus Budget Reconciliation Act, as amended ("COBRA"). For the
period commencing on the Separation Date and ceasing on the earlier of (i) the
end of the Salary Continuation Period, or (ii) the date the Executive obtains
comparable coverage at a new employer; the Company shall pay the cost of the
Executive's COBRA should the Employee elect COBRA to the extent the Company paid
the costs of Executive's group health coverage during his employment.
 
(c) Club Dues. The Company will have no further obligation to pay any club or
membership dues on behalf of the Executive after the Separation Date.
 
(d) Automobile. The Company will have no further obligation to pay any car
allowance amounts to the Executive after the Separation Date.

-2-

--------------------------------------------------------------------------------



(e) Stock Buyback. The Executive and the Company agree that on a date designated
by the Company to the Executive, which date shall be on or before the end of the
Salary Continuation Period, the Executive shall sell and the Company (or its
designee) shall purchase for an aggregate purchase price of $48,339.00 in cash,
less any applicable withholding taxes required to be withheld under applicable
law, 483.3900 common units of the Company currently held by the Executive (the
"Repurchased Common Units"), which represent all of the equity interests of the
Company currently held by the Executive in the Company. At the time of the
purchase of the Repurchased Common Units, against payment of the purchase price
therefore as described above, the Executive shall deliver to the Company (or its
designee) the certificates (including voting trust certificates) representing
the Repurchased Common Units accompanied by duly executed instruments of
transfer conveying such securities and shall represent to the Company (or its
designee) in writing that such securities are being transferred free and clear
of all liens, encumbrances, rights of first refusal or offer or any other claims
of third parties (including his spouse).
 
(f) Announcement Regarding Departure. Announcements to third parties regarding
the Executive's separation from the Company and its subsidiaries shall be
mutually agreed upon by the parties. Nothing in this paragraph shall prevent the
Company or any of its subsidiaries from making any disclosure regarding the
Executive's separation from the Company or any of its subsidiaries or the terms
of this Agreement to comply with applicable laws, rules or regulations.
 
(g) Acknowledgement. The Executive hereby acknowledges and agrees that he is not
entitled to any other compensation, bonus, severance, fees, equity, or any other
payment or benefits of any kind or description from the Company or any of its
parent companies, affiliates or subsidiaries.

-3-

--------------------------------------------------------------------------------



3.     Release. The Executive agrees, in consideration of the obligations of the
Company set forth in paragraph 2 herein, to which the Executive agrees he is not
otherwise entitled without executing the Agreement, to release and discharge the
Company, its parent companies, subsidiaries and affiliates, including but not
limited to Advanced Accessory Acquisitions, LLC, Castle Harlan, Inc., and Castle
Harlan Partners IV, L.P., and their present and former affiliates, affiliated
funds, members, members of their boards, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns (together,
the "Released Parties"), from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever, which the Executive, his
heirs, executors, administrators and assigns has, or may hereafter have against
the Released Parties or any of them arising out of or by reason of any cause,
matter or thing whatsoever from the beginning of the world to the date this
Agreement is executed, including, without limitation, any and all matters
relating to the Executive's employment by the Company and the termination
thereof, his employee benefits, any rights to equity in the Company, the
Employment Agreement and all matters arising under any federal, state or local
statute, rule, regulation or principle of contract law or common law, including,
but not limited to, claims arising under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
the Reconstruction Era Civil Rights Act, 42 U.S.C. § 1981 et seq., the Americans
with Disabilities Act of 1993, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq., the New York State Human Rights
Law, N.Y. Exec. Law § 290 et seq.,
the New York State Labor Law, N.Y. Labor Law § 1 et seq., the New York City
Human Rights Law, N.Y.C. Admin. Code § 8-107 et seq., the Michigan Civil Rights
Act, Mich. Comp. Laws § 37.2101 et seq., the Michigan Persons with Disabilities
Civil Rights Act, Mich. Comp. Laws § 37.1101 et seq., and the Michigan Minimum
Wage Law, Mich. Comp. Law § 408.381 et seq., all as amended.

-4-

--------------------------------------------------------------------------------



4.     Cooperation. During the Salary Continuation Period and thereafter, the
Executive agrees to make himself available to respond to reasonable requests by
the Company or its subsidiaries for information concerning matters (including
but not limited to litigation, general business issues, client relationships and
any investigation or inquiry by any regulatory body having jurisdiction over the
Company or its subsidiaries) involving facts or events relating to the Company
or its subsidiaries that may be within his knowledge. The Executive shall not
receive any further compensation for his cooperation with the Company or its
subsidiaries pursuant to this paragraph; provided, that the Company shall
reimburse the Executive for reasonable out-of-pocket expenses incurred by the
Executive at the request of the Company in connection with his cooperation
pursuant to this paragraph.
 
5.     Confidentiality of Agreement. The Executive agrees that the terms and
conditions of this Agreement are confidential and that the Executive will not
disclose the existence of this Agreement or any of its terms to any third
parties, other than to the Executive's spouse, attorneys or accountants, or as
required by law or may be necessary to enforce this Agreement.
 
6.     Restrictions and Obligations of the Executive.
 
(a) Confidentiality. During the Salary Continuation Period and thereafter, the
Executive agrees to be bound by the terms and conditions of paragraph 5.1 of the
Employment Agreement. The Executive further agrees that he shall not, directly
or indirectly, disclose, discuss or disseminate any information regarding the
Company, any subsidiary of the Company, Castle Harlan Partners IV, L.P. or any
of their respective affiliates or representatives to JP Morgan Partners or any
of its affiliates or representatives concerning any matter that is or may be the
subject of any dispute under the Securities Purchase Agreement, dated as of
April 15, 2003, pursuant to which the Company acquired the equity interests of
Advanced Accessory Systems, LLC, or any agreements related thereto or
transactions contemplated thereby, except as required by applicable law;
provided that the Executive shall give the Company written notice of any attempt
to compel such disclosure under applicable law as soon as reasonably practicable
after the Executive becomes aware of such attempt.

-5-

--------------------------------------------------------------------------------



(b) Non-Solicitation or Hire. For three (3) years following the Separation Date,
the Executive agrees to be bound by the terms and conditions of paragraph 5.2 of
the Employment Agreement.
 
(c) Non-Competition. For three (3) years following the Separation Date, the
Executive agrees to be bound by the terms and conditions of paragraph 5.3 of the
Employment Agreement.
 
(d) Reputation. During the Salary Continuation Period and thereafter, the
Executive and the Company agree to be bound by the terms and conditions of
paragraph 5.4 of the Employment Agreement.
 
(e) Company Property. The Executive represents and warrants that as of the date
he executes this Agreement, he has complied with his obligations under paragraph
5.5 of the Employment Agreement.
 
(f) Work Product. During the Salary Continuation Period and thereafter, The
Executive agrees to be bound by the terms and conditions of paragraph 5.6 of the
Employment Agreement.

-6-

--------------------------------------------------------------------------------



7.     Miscellaneous.
 
(a) This Agreement is valid only if signed by the Executive and received by the
Company within twenty-two days (22) days of the date upon which this Agreement
is delivered to the Executive. The Executive acknowledges that the Company has
provided him the opportunity to review and consider this Agreement for
twenty-one (21) days from the date the Company provided the Executive with a
copy of this Agreement. If the Executive elects to sign this Agreement before
the expiration of the full twenty-one (21) day period, the Executive
acknowledges that the Executive will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.
 
(b) The Executive may revoke this Agreement within seven (7) days after the
Executive executes this Agreement by sending a written notice of revocation to
Advanced Accessory Systems, LLC, 12900 Hall Road, Suite 200, Sterling Heights,
MI 48313, Attention: Alan Johnson with a copy to Advanced Accessory
Acquisitions, LLC, c/o Castle Harlan, Inc., 150 E. 58th Street, New York, NY
10155, Attn: Marcel Fournier and William M. Pruellage, by any means that will
assure delivery of the notice of revocation within the seven-day revocation
period. This Agreement becomes effective on the eighth (8th) day after it is
executed by both parties, unless it is revoked by the Executive in accordance
with this paragraph prior thereto (the "Effective Date"). All salary
continuation payments and reimbursements for COBRA premiums under this Agreement
shall cease in the event the Effective Date does not occur.
 
(c) The Company hereby advises the Executive to consult with an attorney prior
to signing this Agreement.

-7-

--------------------------------------------------------------------------------



(d) The Executive represents and warrants that he fully understands the terms of
the Agreement and that he knowingly and voluntarily, of his own free will
without any duress, being fully informed, after due deliberation and after
sufficient time and opportunity to consult with the counsel of his choice,
accepts its terms and signs the same as his own free act. The Executive
understands that as a result of entering into the Agreement he will not have the
right to assert that the Company or any of its subsidiaries unlawfully
terminated his employment or violated any rights in connection with his
employment. Except as set forth herein, no promises or inducements for the
Agreement have been made, and he is entering into the Agreement without reliance
upon any statement or representation by any of the Released Parties or any other
person, concerning any fact material hereto.
 
8.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
 
9.     Headings. The headings in this Agreement are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
10.    Governing Law. The Agreement shall be governed by the law of the State of
New York, without giving effect to the principles of conflicts of law.
 
11.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and supersedes any and
all prior agreements or understandings between the parties arising out of or
relating to the Executive's employment and the cessation thereof, except for the
paragraphs of the Employment Agreement specifically referenced herein. The
Agreement may only be changed by written agreement executed by the parties.

-8-

--------------------------------------------------------------------------------



PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

         
   
   
    
/s/Richard E Borghi                                                
  Richard E. Borghi       CHAAS HOLDINGS, LLC   
By:    /s/Ronald Gardhouse                                    
       Name:
  Title:



-9-

--------------------------------------------------------------------------------





STATE OF __Michigan__________ )
ss.:
COUNTY OF ____Macomb_______ )




On March 31, 2005 before me personally came Richard E. Borghi, known to me as
the individual described herein, and who executed the foregoing Separation
Agreement and duly acknowledged to me that it was executed without any duress.



         
   
   
    /s/ Donna M. Wollen                          
NOTARY PUBLIC
 


 